ACCEPTED
                                                                                                             06-17-00212-cr
                                                                                                SIXTH COURT OF APPEALS
                                                                                                      TEXARKANA, TEXAS
                                                                                                       11/30/2017 11:57 AM
                                                                                                          DEBBIE AUTREY
                                                                                                                    CLERK

                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS
                                                                                  FILED IN
KENDRIC BRACKEN                                §                           6th COURT OF APPEALS
        Appellant                              §                             TEXARKANA, TEXAS
                                                               CASE NO. 06-17-00212-CR
VS.                                            §                          11/30/2017 11:57:56 AM
                                               §               TRIAL COURT NO.     17-0237X
                                                                               DEBBIE  AUTREY
THE STATE OF TEXAS                             §                                   Clerk
        Appellee                               §


                         NOTICE OF APPEARANCE OF COUNSEL

       The undersigned hereby makes his appearance as counsel of record for Appellant,

KENDRIC BRACKEN, and requests the Court to note such appearance upon the docket of this

Court. Counsel was appointed on November 21, 2017 to represent Appellant in regards to his

Appeal in the above-referenced matter.


                                               Respectfully submitted,




                                               ____________________________
                                               JASON D. CASSEL
                                               Texas State Bar No. 24006970
                                               jdc@emafirm.com
                                               P.O. Box 2649
                                               Longview, Texas 75606
                                               Telephone 903-757-8449
                                               Facsimile 903-758-7397
                                               ATTORNEY FOR THE APPELLANT
                                               KENDRIC BRACKEN

                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was delivered to

Coke Solomon, Counsel for Appellee on this the 30th day of November, 2017.



                                               _________________________________
                                               JASON D. CASSEL